Atkinson, Justice.
1. A ground of a motion for a new trial, that “the court erred in not charging the jury the law of voluntary manslaughter,” is too vague and indefinite an assignment of error to raise any question for determination by this court. Smith v. State, 125 Ga. 300 (54 S. E. *239124) ; Wilson v. State, 156 Ga. 42 (118 S. E. 427) ; Harris v. State, 178 Ga. 746 (3) (174 S. E. 240); Parham v. State, 170 Ga. 233 (2).'“ Grounds of a motion for a new trial should be complete in themselves; and when a particular ground is under consideration, reference to other grounds should not be required in order to understands the assignments of error.” Bowen v. Smith-Hall Grocery Co., 146 Ga. 157 (4) (91 S. E. 32) ; Bennett v. Brown, 164 Ga. 51 (137 S. E. 756.) ; 3 Stevens Index-Digest, 2742. None of the special grounds of the motion for a new trial, considered separately as they must be, are sufficient to raise a question for decision by this court.
No. 10296.
February 12, 1935.
2. The evidence was sufficient to support the verdict, and the judge did not err in overruling the motion for a new trial.y

Judgment affirmed.

All tlie Justices concur,; except Russell, G. J., who dissents.
Lowrey Stone, for plaintiff in error.
M. J. Yeomans, attorney-general, R. A. Patterson, solicitor-general, B. D. Murphy, J. T. Goree, and Hooper & Hooper, contra.